Citation Nr: 0908083	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-15 110	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back disorder.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hearing loss.

3. Entitlement to service connection for hearing loss in the 
right ear.

4. Entitlement to service connection for diffuse large cell, 
non-Hodgkin's lymphoma, claimed as due to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

In December 2008, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.

The Board notes that RO reopened the Veteran's service 
connection claim for hearing loss in a September 2008 rating 
decision.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Additionally, 
the Board observes that service connection for left ear 
hearing loss was granted in the September 2008 rating 
decision, as was service connection for tinnitus, which the 
Veteran had also appealed.  This decision was a full grant of 
the benefits sought with respect to those claims; thus, these 
issues are no longer before the Board.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for a back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a final July 1987 rating decision, an RO denied a claim 
of entitlement to service connection for hearing loss.

2. Evidence added to the record since the prior final denial 
July 1987 is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the claim.

3. Right ear hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

4. The Veteran did not serve in the Republic of Vietnam and 
is not presumed to have been exposed to herbicides.

5.  Diffuse large cell, non-Hodgkin's lymphoma was not 
present in service or shown to be causally or etiologically 
related to any disease, injury, or incident in service, to 
include exposure to herbicides.


CONCLUSIONS OF LAW

1. The July 1987 rating decision is final; new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2. Right ear hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3. Diffuse large cell, non-Hodgkin's lymphoma was not 
incurred in or aggravated by the Veteran's active duty 
military service, nor may such be presumed to have been 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
Board's decision to reopen the Veteran's claim of entitlement 
to service connection for hearing loss is completely 
favorable and, in that regard, no further action is required 
to comply with the VCAA and implementing regulations.  With 
regard to his claims for service connection for right ear 
hearing loss and diffuse large cell, non-Hodgkin's lymphoma, 
the Board finds that all necessary notice requirements have 
been met, as discussed below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  
The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2004, prior to the initial 
unfavorable AOJ decision issued in December 2004.  An 
additional letter was sent in November 2006 with respect to 
his lymphoma claim.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2004 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter 
provided notice as to substantiating disability ratings and 
effective dates.  The Board acknowledges the defective timing 
of this notice, but finds no prejudice to the Veteran as a 
result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
claims, all questions as to the assignment of disability 
ratings and effective dates are rendered moot.  Therefore, 
the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of his claim. 
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service treatment records, service personnel records, VA 
medical records, private medical records, and the report of 
an August 2008 VA audiological examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  The Veteran has not identified any additional, 
relevant treatment records that VA needs to obtain in order 
to ensure an equitable adjudication of the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims, and accordingly, the Veteran 
was afforded a VA examination with respect to his service 
connection claim for right ear hearing loss.  With regard to 
his diffuse large cell, non-Hodgkin's lymphoma, the Board 
finds that a current VA examination to determine whether the 
Veteran has lymphoma as a result of his military service is 
not necessary to decide the claim.  Any current medical 
opinion linking such disability to the Veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the Veteran decades following his 
discharge from service.  In the absence of any evidence of 
complaints, treatment, or diagnoses referable to lymphoma in 
service, there is no competent basis upon which to conclude 
that the Veteran's current disability is related to service.  
In addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
Veteran.  Thus, the Board concludes that an examination is 
not necessary as there is sufficient medical evidence upon 
which the Board may base its decision on these claims.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims. 

II. New and material evidence

The Veteran contends that has right ear hearing loss as a 
result of acoustic trauma while serving with a field 
artillery unit during his military service.  Thus, he argues 
that service connection is warranted for right ear hearing 
loss.

In a July 1987 rating decision, the RO denied service 
connection for hearing loss.  The Veteran did not timely 
appeal this decision.  The next communication from the 
Veteran with regard to this claim was his May 2004 
application to reopen his service connection claim for 
hearing loss, which is the subject of this appeal.  Thus, the 
July 1987 decision is final.  38 U.S.C. § 4005(c) (1982) [38 
U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in May 2004; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the prior denial in July 1987, the Veteran's 
service treatment and personnel records were in the claims 
file.  Additionally, a March 1976 VA examination report was 
also of record, as well as private treatment records related 
to the Veteran's spine.  

Service connection for hearing loss was denied in July 1987 
on the basis that no current hearing loss disability was 
shown.  Since this decision, in December 2005, the Veteran 
submitted an unsigned, undated audiogram that suggests that 
he has current hearing loss.  The Board finds that the 
undated audiogram is new and material in that it was not of 
record at the time of the July 1987 decision and addresses 
the prior missing element of a current diagnosis.  Thus, it 
is neither cumulative nor redundant of the evidence of record 
in July 1987 and raises a reasonable possibility of 
substantiating the Veteran's claim.  Consequently, as new and 
material evidence has been submitted with respect to the 
Veteran's hearing loss, the claim to reopen the previously 
denied claim seeking service connection for hearing loss is 
granted.  

III. Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
record does not reflect, nor does the Veteran contend that he 
served in the Republic of Vietnam.  Rather, the Veteran 
contends that he was exposed to herbicides while serving at 
Fort Carson, Colorado.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, diffuse large 
cell, non-Hodgkin's lymphoma, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
to the claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Right ear hearing loss

The Veteran contends that his right ear hearing loss is 
related to acoustic trauma in service from firing Howitzers 
and driving cargo carriers.  Therefore, he contends that 
service connection is warranted for hearing loss in the right 
ear.  The Board notes that service connection is in effect 
for left ear hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving in a field artillery 
unit.  Although the Veteran's service treatment records do 
not contain any documentation as to noise exposure, the 
Veteran is competent to describe the nature and extent of his 
in-service noise exposure and such is consistent with his 
military occupational specialty of field artillery basic, as 
noted in his service records.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service records reflect hearing 
loss in the right ear.  At an August 2008 VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
70
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear.  The Veteran was diagnosed with 
hearing within normal limits through 1500 Hz, sloping to a 
severe notched sensorineural hearing loss at this 
examination.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current right 
ear hearing loss as defined by 38 C.F.R. § 3.385.  

However, the record fails to establish a relationship between 
the Veteran's right ear hearing loss and his military 
service.  Initially, the Board notes that hearing loss was 
not manifest to a degree of 10 percent within one year 
following his service discharge in October 1975.  As such, 
presumptive service connection is not warranted for right ear 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

With regard to direct service connection, the Board notes 
that there is no competent evidence of a relationship between 
the Veteran's right ear hearing loss and his military 
service.  While the Veteran has a current diagnosis of right 
ear hearing loss and is competent to describe his in-service 
noise exposure, the record shows no complaint of hearing loss 
until the Veteran's first application for service connection 
in June 1987, over 13 years after service discharge, and the 
first medical evidence suggesting hearing loss is an undated 
audiogram submitted in December 2005.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claims.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the March 2004 VA examination, the VA 
examiner noted not only the Veteran's in-service noise 
exposure, but also occupational noise exposure from working 
in a meat packing plant and maintenance, as well as the 
occasional use of power tools.  The examiner also noted that 
the Veteran's service separation examination indicated normal 
hearing in the right ear; therefore, he opined that the 
hearing loss in the right ear was less likely as not related 
to military service.  (The Board notes that the examiner 
found the Veteran's hearing in the left ear at separation to 
demonstrate a moderate hearing loss at 4000 Hz and on that 
basis determined that the left ear hearing loss was as likely 
as not related to service).  

Therefore, no competent medical professional has attributed 
the onset of the Veteran's right ear hearing loss to his 
service.  The Veteran's claim that his right ear hearing loss 
is a result of his military service is supported solely by 
his own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu.  In the absence of any competent 
evidence connecting the disability to the Veteran's time in 
service, the Board concludes that service connection for 
right ear hearing loss is not warranted.  

Diffuse large cell, non-Hodgkin's lymphoma

The Veteran contends that he was exposed to herbicides during 
service and that he developed diffuse large cell, non-
Hodgkin's lymphoma as a result.  Therefore, he argues that 
service connection is warranted for diffuse large cell, non-
Hodgkin's lymphoma.

Initially, the Board observes that the record reveals that 
the Veteran was diagnosed with diffuse large cell, non-
Hodgkin's lymphoma in 2004 and that the cancer is now in 
remission.  The record also reflects that the Veteran is 
suffering from residuals from his treatment, to include 
various jaw and dental disorders.  Therefore, the Board finds 
that the Veteran has a current disability related to diffuse 
large cell, non-Hodgkin's lymphoma.

However, the record does not demonstrate a relationship 
between the Veteran's diffuse large cell, non-Hodgkin's 
lymphoma and his military service.  The Veteran has not 
supplied any official documentation of herbicides being used, 
tested, or stored at Fort Carson, Colorado.  Additionally, in 
light of the Veteran's contentions with respect to his 
claimed herbicide exposure, the RO reviewed information from 
the Department of Defense (DOD) with respect to where 
herbicides were used or tested outside of the Republic of 
Vietnam, as well as a response from CURR (Center for Unit 
Records Research, now the U.S. Army and Joint Services 
Records Research Center, JSRRC) as to whether the Veteran may 
have been exposed to herbicides at Fort Carson, Colorado.  
The information from DOD and CURR provided no support for the 
Veteran's contentions.  Thus, the record does not demonstrate 
that the Veteran was exposed to herbicides while in military 
service.  

With regard to direct service connection, the Board notes 
that service treatment records do not reveal any treatment 
that related to diffuse large cell, non-Hodgkin's lymphoma.  
Additionally, the record shows that the first complaint, 
treatment, and diagnosis of lymphoma was in March 2004, over 
28 years after discharge, and such a length of time without 
treatment is negative evidence that weighs against the 
Veteran's claim.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd Forshey, 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, there is no competent medical evidence 
associating the Veteran's diffuse large cell, non-Hodgkin's 
lymphoma with his military service.  Thus, the only evidence 
that his lymphoma is etiologically related to his military 
service is the Veteran's own statements, and such statements 
are not competent evidence of either etiology or diagnosis.  
See Espiritu.  Absent competent medical evidence showing a 
relationship between the Veteran's diffuse large cell, non-
Hodgkin's lymphoma and his military service, service 
connection is also not warranted on a direct basis.


IV. Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, in this case, as there is no 
competent evidence showing herbicide exposure in service or 
in favor of a relationship between the Veteran's right ear 
hearing loss and diffuse large cell, non-Hodgkin's lymphoma 
and his military service, the preponderance of the evidence 
is against the claims.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and his 
service connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim for service connection for 
hearing loss is granted. 

Service connection for right ear hearing loss is denied.

Service connection for diffuse large cell, non-Hodgkin's 
lymphoma, claimed as due to exposure to herbicides, is 
denied.


REMAND

The Veteran contends that he injured his back in service when 
a 98 pound shell fell on him and that this injury led to his 
current low back disorder.  The Board determines that a 
remand is required for further development of the record.

Specifically, the Veteran testified in December 2008 to 
treatment at the VA Medical Center (VAMC) in Albuquerque, New 
Mexico in the 1980s with respect to his back.  Although a 
report from a VA examination performed in August 1988 at this 
VAMC is in the claims file, there are no treatment records 
from the Albuquerque VAMC of record.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Further, new and material 
evidence need not be submitted in order to reopen a claim 
prior to the duty to assist in obtaining such records 
attaching.  Thus, all VA treatment records from the 
Albuquerque VAMC related to the Veteran's back and dated from 
1980 to 1990 must be obtained before adjudication of the 
claim continues.

Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records from the 
VAMC in Albuquerque relevant to the 
Veteran's back, dated from 1980 to 
1990.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's new 
and material claim should be 
readjudicated, to include all evidence 
received since the September 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


